﻿On behalf of the
Government and people of Nigeria, I would like to
congratulate you, Sir, on your election as the President
of the fifty-eighth session of the General Assembly. I
18

assure you of the cooperation and support of my
delegation in ensuring a successful outcome to this
session. Permit me also to acknowledge the excellent
work done by your predecessor, Mr. Jan Kavan. I also
wish to commend the Secretary-General, Mr. Kofi
Annan, for his tireless efforts, vision and leadership,
and for his inspiring address to the General Assembly
this morning.
In recent months, many voices inside and outside
of Governments have questioned the utility, relevance
and efficacy of the United Nations, the only universal
multilateral tool at our disposal. Even more tragically,
sinister forces have taken aim at the United Nations
and its dedicated staff, as demonstrated by the
senseless attack on the United Nations compound in
Baghdad. My Government once again joins the
international community in condemning that heartless
action, which claimed the lives of so many talented and
dedicated staff members. We share the sorrow of the
Secretary-General and his staff, and extend our
heartfelt condolences to the bereaved families. In that
connection, I wish to reaffirm my country’s total
commitment to, and support for, our Organization.
My Government is deeply concerned about the
persistence of conflicts in many regions of the world,
and in particular in our subregion of West Africa. The
conflict in Liberia has again tested the will of the
international community to respond proactively to
conflicts and to the humanitarian catastrophes they
leave in their wake. The decision of the Economic
Community of West African States (ECOWAS) to
deploy troops to Liberia in the face of obvious
hesitation by the international community and despite
the strain it placed our resources was therefore
indicative of our determination to show that we will
not stand by wringing our hands when such
catastrophic events occur in our neighbourhood. We are
greatly relieved that our forward deployment of troops
and the initiative to remove the former Liberian
President from the scene have had such an immediate
calming effect, which will hopefully be further
reinforced by the deployment of a United Nations
peacekeeping force.
I therefore wish to assure the General Assembly
that Nigeria appreciates the decision taken by the
Security Council in resolution 1509 (2003), of 19
September 2003, to authorize a multisectoral
peacekeeping mission in Liberia in order to continue
the achievement of the ECOWAS initiative. I should
like to emphasize the fact that if regional organizations
are to play the lead role that the United Nations is
increasingly demanding, the international community
will not be able to escape its own responsibility to do
much more to strengthen the requisite capacities of
such organizations.
Let me now turn to another subject that is closely
related to the conflicts in Africa. The proliferation of
small arms and light weapons has been identified as
one of the major factors fuelling conflicts. An effective
strategy to deal with that proliferation entails
controlling the illicit trade in that category of weapons
emanating from the countries where they originate, as
well as controlling their transfer to intermediaries and
arms merchants. We therefore call for an early
conclusion of negotiations on a legally binding
international instrument to control the indiscriminate
supply of small arms and light weapons, especially to
non-State actors. In keeping with our commitment to
the eradication of those weapons, ECOWAS has
already established and renewed a moratorium on the
importation of small arms and light weapons. To make
that moratorium as effective as intended, we call for
effective cooperation on the part of all producing
countries.
In April 2003, the people of Nigeria reaffirmed
their commitment to good governance and democracy
by holding successful elections. Following our 1999
elections, which marked the transition from military to
civilian Government, last April’s election represented
both our first civilian-to-civilian transition and a
consolidation of our democratic process. I consider my
re-election to a second — and under our Constitution,
my last — term of office not only as a vote of
confidence but also as a great challenge to deliver the
dividends of democracy to our citizens. To meet that
challenge, my Government has developed a programme
of economic reforms, the National Economic
Empowerment and Development Strategy (NEEDS).
The programme, which places people first, is aimed at
laying a solid foundation for sustainable socio-
economic transformation and poverty eradication. By
its design, it will strengthen governance, enhance
transparency, intensify the fight against corruption and
develop infrastructure — especially in the areas of
electricity, water and roads. It also places high priority
on food security, agricultural development and the
promotion of small- and medium-scale enterprises.
19

I believe that that ambitious economic reform
will constitute an important national contribution to the
attainment of the targets of the Millennium
Development Goals and of the objectives of the New
Partnership for Africa’s Development (NEPAD). In that
connection, my Government’s new reform programme
is a clarion call to national mobilization and re-
orientation. However, it also envisages active
cooperation by our multilateral and bilateral partners.
We are all too well aware that the development of our
agricultural sector, by which the majority of our people
still earn their living, cannot be successful as long as
huge subsidies to agriculture in the developed countries
continue. My Government, therefore, wishes to use this
forum to call again for the reform of the system of
subsidies to agricultural production, which is
strangulating agriculture in developing countries.
In this connection, it is regrettable that the
reasonable proposals made by the group of developing
countries at the recently concluded World Trade
Organization (WTO) Ministerial Conference in Cancún
were rejected by their negotiating partners, leading to
the collapse of the Conference. Creating conditions of
fair and undistorted trade would be the most effective
way of providing additional resources to developing
countries. This is particularly urgent in light of the low
levels of official development assistance and the recent
sharp decline in the flow of foreign direct investment.
Other areas that we hope the international
community will address with determination include the
problem of external debt. This continues to be a major
obstacle to the development of my country and many
other African countries. It is evident that the various
initiatives by the international community on debt
relief and debt management have been able neither to
address nor solve the problems.
While appreciating the efforts by the international
community in the context of the Heavily Indebted Poor
Countries (HIPC) initiative, we must observe that these
efforts have not provided adequate responses or
solutions to the problems. This is even more true in the
case of the heavily indebted middle-income countries,
like Nigeria, for whom no special debt relief
mechanism exists, although such machinery was
successfully established for countries in Eastern and
Central Europe, for instance.
Nigeria believes, therefore, that bolder steps must
be taken to resolve the heavy debt burden, which for a
large number of countries has become unsustainable
and a hindrance to development. I am afraid that we
have no effective mechanism in place to tackle this
problem. Neither the Bretton Woods institutions nor the
Paris and London Clubs alone can provide lasting
solutions and relief. I therefore believe that this issue is
of such significance for the peace and development of
such a large portion of the world community that we
need to create a mechanism within the United Nations
to address the problem in its full scope, based on the
principle of the joint responsibility of debtors and
creditors alike.
We welcome the ongoing negotiations for a
legally binding instrument on the repatriation of
illicitly acquired funds stashed away in foreign
countries. We call for the early conclusion of the
Convention on that issue. This Convention is expected
to make more resources available for development and
show concretely the global commitment to eradicating
large-scale corruption, which is at the origin of the
funds. In this connection, I must say that the
experience of my country has been one of only
lukewarm cooperation by most countries where our
looted funds have been traced. Our partners among the
great banking nations should recognize that it is
contradictory to condemn corruption on the one hand,
and, on the other, to hinder us in the recovery of the
plundered funds. For our economic and social reform
programmes, the funds to be recovered can make a
huge difference in meeting our national objectives. I
earnestly appeal through this forum for maximum
cooperation in repatriating the looted funds. I take this
opportunity to thank those countries that have matched
their words with actions in assisting us in repatriating
looted funds.
Last year, this Assembly endorsed the New
Partnership for Africa’s Development (NEPAD) as the
framework for development of the continent. We
commend the Group of 8 for their Africa Action Plan
to support the implementation of NEPAD and hope that
this will soon be translated into cooperation on specific
programmes and projects. In addition, we hope that the
developed countries will also concretely demonstrate
their support for NEPAD.
For our part in Nigeria, the Government’s
economic reform programme is a commitment to
continue to make our contribution to an African
renaissance, which will underpin NEPAD.
20

We welcome the establishment by the United
Nations of the Office of the Special Adviser on Africa
and urge that adequate resources be provided for its
mandate to be discharged effectively.
The HIV/AIDS pandemic continues to ravage our
continent, affecting most of all the productive segment
of the population. To combat the epidemic, my
Government has embarked on a major national
programme of action, the highlight of which consists of
a nationwide public enlightenment campaign and mass
mobilization to deepen awareness and understanding of
the disease, the prevention and control of its spread and
modalities for providing care and support for people
living with the virus. To contribute to the global
programme on HIV/AIDS, Nigeria has redeemed its
pledge of $10,000,000 to the Global Fund.
Let me urge all countries that have not yet made
pledges to the Global Fund to do so urgently. Those
that have made pledges should kindly redeem them
early. I wish to acknowledge with gratitude, the efforts
so far deployed by the international community on the
pandemic, and to thank Secretary-General Kofi Annan
for convening yesterday the high-level plenary meeting
devoted to HIV/AIDS. However, a lot still needs to be
done in a more concerted way to address all aspects of
the problem, including the issue of more international
funding and access to affordable drugs. These actions
must be taken urgently if the Millennium Development
Goal of halting and reversing the spread of this dreaded
disease by 2015 is to be achieved.
The issue of terrorism has been of great
preoccupation to our Organization in the past few
years. Several instances of terrorist attacks continue to
surface in different parts of the world, involving the
loss of innocent lives and vast destruction of
properties.
Nigeria reiterates its condemnation of terrorism in
all its manifestations, and joins other Member States in
the global determination to combat this veritable threat
to national and international security. We support the
work of the Counter-Terrorism Committee, and
reaffirm our conviction that a comprehensive
convention on international terrorism will constitute an
important instrument for the protection of the
individual and collective rights to life.
The situation in the Middle East, which we had
hoped would improve with the adoption of the road
map for a peaceful settlement of the conflict, has again
deteriorated. We call on the parties to halt the new
cycle of violence — a cycle from which neither side
stands to gain. We believe that any violation of the
terms of the peace plan by either side does a great
disservice to the Palestinians, as well as to the Israelis.
We therefore appeal to both sides to demonstrate their
full commitment to the implementation of the plan so
as to create conditions for the peaceful coexistence of a
Palestinian State, side by side with the State of Israel.
In conclusion, I would like to comment briefly on
the issue of the reform of our Organization so as to
make it more responsive to contemporary global needs
and challenges. Nigeria has noted with dismay that
obstacles continue to be placed in the way of the
adoption of any of the constructive proposals for the
reform of the Security Council. The changes that are
being made in the Council’s working methods to make
it more open to non-members are appreciated; however,
these are no more than marginal. I wish again to
reiterate Nigeria’s long held conviction that what is
required is a more fundamental reform that would
democratize the Security Council and thus reposition it
to enable it to respond to issues of international peace
and security in a more comprehensive, objective and
effective manner. The overwhelming membership of
our Organization demands no less in the interest of its
continued relevance.
We cannot preach and endeavour to practise
participation and inclusiveness at the national level
while denying it at the global level of the United
Nations, and expect that all will be well. Yet we have
no substitute for this universal Organization. That point
is now becoming evident in the context of the current
situation of Iraq. Whatever the circumstances in which
the Iraqi war occurred, the role played by the United
Nations will be decisive in resolving the present
impasse. Our Organization has now established itself in
the post-conflict pacification of States. We can use that
vast United Nations experience to our advantage in
managing the current post-conflict situation in Iraq. We
now have the possibility of an independent democratic
Iraq, and we must not waste this opportunity.
One obvious point of disagreement relates to the
issue of decision-making, both prior to and after the
Iraqi war. This may be symptomatic of the
deficiencies — to which I alluded — that are not
conducive to the well-being of our Organization. Let us
therefore undertake the necessary reforms in order to
make our Organization work for all of us so that we
21

can deal effectively and adequately with the pressing
issues of the twenty-first century.




